DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 12/29/2020. Claims 1-20 has been examined and are pending.


                                        Response to Amendment
The amendment filed on 12/29/2020 cancelled no claim.  No Claims were previously cancelled.  No new claim is added. No claims have been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s amendments and arguments filed on 12/29/2020 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-20 under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.



Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-4 of 
accessing data indicating past performance of an online advertising campaign with respect to one or more online-advertising metrics, 
generating: a first visualization of the past performance of the online advertising campaign as a function of an independent variable; and 
a second visualization of past bids or bid adjustments for online advertisements in the online advertising campaign corresponding to the past performance of the online advertising campaign as a function of the independent variable, 
receiving user input from a user specifying future bid adjustments for online advertisements in the online advertising campaign with respect to the past bids or bid adjustments as a function of the independent variable; and 
applying the user input to future bid adjustments for online advertisements in the online advertising campaign with respect to the past bids or bid adjustments as a function of the independent variable. 

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions 

In addition, claim 1 steps 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can access past performance data, can generate/create a visual chart/graph of the past performance data, can receive user input specifying bid adjustment, and can apply the user input to future bid adjustment. 

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., a computing device, to perform abstract steps 1-4 mentioned above. The additional element(s) in all of the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-4 using a generic computer component (i.e., a computing device). Other than reciting “by a 
Applicant simply use a computer as a tool to implement the abstract ideas.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e. a computing device) to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g. a computing device) is/are recited at a high level of generality and/or are recited as performing 
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  
Applicant’s Specification (PGPub 2017/0293944, Fig. 7, [0042-0044]) indicate a general-purpose computer perform the instant steps and demonstrates the well-

What Applicant is referring to, “providing one or more visualizations of the past performance of an online advertising campaign”, “providing the subscriber with insight that would be difficult to discern with the visualization”, (see Remark, 12-29-2020) are the solution of the abstract idea but Not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The claim does not recite any particular configuration/specifics how the system control/automate bid selection/adjustment impact the way changing the insights other than merely accessing data, generating pictures/graph of past bid, past metric/performance, receiving and applying user inputs for bid adjustment..  In other words, the instant claim is simply drafted in such a result-oriented way since the instant steps are merely managing and matching information.  It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim 

Additionally, accessing data, generating data, receiving data, applying data, and sending/transmitting/displaying data in online environment, are generic technique since it is generic environment that linked to existing internet to get/display data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application. 

Thus, the claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Dependent claims 2-7 merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond 

Independent claims 8 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent product claim 8, and independent system claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  Further, the components (i.e. a computer-readable storage media, a processor, a memory) described in independent claims 8 and 15 add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer display functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

Dependent claims 9-14, and 16-20 are merely add further details of the abstract steps/elements recited in claims 8, and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning 

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant argues that the instant claimed invention is similar to Amdocs, and therefore its claims are drawn to patent-eligible subject matter.
In response, the Examiner respectfully disagrees.

The instant claimed invention and Amdocs have different claim sets and different fact patterns, and therefore the two are not analogous.

While Amdocs was found to “not merely combine the components in a generic manner, but instead purposely arranges the components in a distributed architecture to achieve a technological solution to a technological problem specific to computer networks” (see at least pg. 24 of Amdocs (Israel) Limited v. Openet Telecom, Inc.), the instant claims do not.  The Applicant has not indicated a technical problem, let alone a technical solution to said problem.  

Contrary to Amdocs, the instant claimed invention, when implemented, does not effect a technical improvement.    The claimed invention is merely reciting the requirement of “accessing past advertising performance data/metric”, “generating visualization of past performance data, historical bid data”, “receiving user’s bid input”, “applying user input to adjust bid” along with the requirement to perform by a computer and on the internet.  They are directed to improve the tracking bid adjustment process rather than technical improvement or computer-related technology or technical-related technology.      

What Applicant is referring to, “providing one or more visualizations of the past performance of an online advertising campaign”, “providing the subscriber with insight that would be difficult to discern with the visualization”, (see Remark, 12-29-2020) are the solution of the abstract idea or improving business process of adjusting bids, but Not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results how the system control/automate bid selection/adjustment impact the way changing the insights other than merely accessing data, generating pictures/graph of past bid, past metric/performance, receiving and applying user inputs for bid adjustment..  In other words, the instant claim is simply drafted in such a result-oriented way since the instant steps are merely managing and matching information.  It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. 

Additionally, accessing data, generating data, receiving data, applying data, and sending/transmitting/displaying data in online environment, are generic technique since it is generic environment that linked to existing internet to get/display data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application. 



Thirdly, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in the DDR Case Decision. Applicant further argues that the decision in DDR Holdings, LLC v. Hotels.com hold sway because the claimed invention overcomes a problem specifically rooted in computer technology.  

In response, the Examiner respectfully disagrees that the instant claimed invention and the DDR Holdings invention are similar – the fact patterns between the two are different, and therefore the two inventions are not analogous.  The Examiner respectfully further disagrees the claimed invention overcomes a computer-rooted problem specifically.

The subject claim considered by the DDR court pertained to a visitor of a host's website
clicking on an advertisement for a third-party product displayed on the host's website, the visitor is no longer being transported to the third party's website. DDR, 773 F.3d at 1257. In DDR, instead of losing visitors to the third-party's website, the host website can send its visitors to a web page on an outsource provider's server that ( 1) incorporates "look and feel" elements from the host website and (2) provides visitors with the opportunity to purchase products from the third-party merchant without actually entering

DDR which addresses the challenge (retaining website visitors) that is particular to the interne, DDR has a specific limitation other than what is well-understood, routine, and conventional in the field and adds meaningful limitation that amount to more than generally liking the use of abstract idea to the particular technological environment because in DDR, a composite web page was automatically generated and the visitors were redirected to that composite web page; thus overriding the routine and conventional functioning of the hyperlink protocol.  

In contrast to the claims of DDR, the present claims do not recite incorporating "look and feel elements" from a host website and providing visitors with the opportunity to purchase products from a third-party merchant without actually entering the
merchant's website.

Additionally, unlike DDR, the claimed invention is merely reciting to “accessing past advertising performance data/metric”, “generating visualization of past performance data, historical bid data”, “receiving user’s bid input”, “applying user input to adjust bid” along with the requirement to perform it on the internet. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. 


The claimed invention is using existing conventional computer system as recited is a generic/general computer (i.e. processor, a memory, computer-readable storage media) and existing communication network, (i.e. internet) to perform these well-known general functions (receiving data, accessing data, analyzing/determining data, processing data, and displaying data) in a generic computer in online environment. A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)). Additionally, the claimed functions of the generic computer represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)). 

The Applicant’s claimed limitations explicitly recite a technological environment by simply using existing conventional computer, and internet network.  Therefore, the Applicant’s claimed subject matter merely implements the identified abstract idea that is simply implemented on with a generic computer in an online environment. Therefore, the Examiner notes that no technical or internet-centric problem is resolved by the Applicant's claimed subject matter and inventive concept.   The inventive concept is thus not addressing any “internet-centric” problem and is not “necessarily rooted in 

Fourthly, Applicant relies on Federal Circuit decision Bascom Global Internet Services in arguing the pending claims are patent-eligible; however, the Examiner respectively submits that Bascom Global Internet Services has an inventive concept that is found in the non-conventional and non-generic arrangement of the additional elements i.e., the installation of a filtering tool at a specification, remote from the end-users, with customizable filtering features specific to each end user that allow web access to each end user while maintain the security and flexibility to the filter at the client computer.  There is no similar technological solution in the instant claim.  As already indicated above, the claimed invention is merely applying/implemented/performed the abstract idea to/via a well understood, conventional, generic computer.  As the result, they are not significantly more than the identified abstract idea.  Again, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Again, what Applicant is referring to (e.g., displaying data in graph or display visual data) are abstract idea (see details of 101 rejections above).  As such, this limitation alone or in order combination, do not amount to significantly more.  



Applicant did not persuasively pose the claims as a technical solution to a technical problem since generating/displaying data in graph are neither a technical problem nor a technical solution and there are No technical improvements using the claimed invention.  They simply improve a process of adjusting bids.  Therefore, neither technical improvement nor computer functional/operation improvement will be achieved.                       

The Applicant’s claimed limitations explicitly recite a technological environment by simply using existing conventional computer, and internet network.  Therefore, the Applicant’s claimed subject matter merely implements the identified abstract idea that is simply implemented on with a generic computer in an online environment. Therefore, the Examiner notes that no technical problem is resolved by the Applicant's claimed subject matter and inventive concept.  

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore the Examiner is not persuaded by 


Arguments directed to the argument to the claims have been considered but is persuasive.  
Applicant argues that Galas fails to teach
generating: a first visualization of the past performance of the online advertising campaign as a function of an independent variable and a second visualization of past bids or bid adjustments for online advertisements in the online advertising campaign corresponding to the past performance of the online advertising campaign as a function of the independent variable.

In response, the Examiner respectfully disagrees.
Galas teaches generating a first visualization of the past performance of the online advertising campaign as a function of an independent variable ([0032, the visitor may then be directed to a confirmation page that contains a tracking pixel (read on “first visualization”), which transmits back to a search engine that the submit has occurred.  The submitted information can then be used for pricing (read on “independent variable”), such as, for example, if the ad is sold on a cost-per-action basis (read on “a function of an independent variable”), or simply for tracking, reporting, or analytics purposes (read on “ a first visualization of the past performance of the online advertising campaign as a function of an independent variable“), 0052, If the line specifies a cost-display a conversion pixel on their website (read on “ a first visualization of the past performance of the online advertising campaign as a function of an independent variable“) to track when an action (such as, for example, a conversion) that triggers payment occurs, [0053, Cost-per-action based lines may be tracked using conversion pixels to track when the action specified in the line takes place so that an advertiser may be charged appropriately, (read on “ a first visualization of the past performance of the online advertising campaign as a function of an independent variable“), 0054, the intent marketplace may provide performance reports to advertisers or publishers, allowing them to see the performance for a particular line (read on “ first visualization of the past performance of the online advertising campaign”), for a particular advertisement, or for a particular marketing campaign.  A performance report may show, for example, the number of impression, the number of clicks, the click-through-rate, the cost-per-click, the number of conversions, the conversion rate, the cost-per-action, or other suitable performance information associated with the line, (read on “a first visualization of the past performance of the online advertising campaign as a function of an independent variable“]).

Galas further teaches generating a second visualization of past bids or bid adjustments for online advertisements in the online advertising campaign corresponding to the past performance of the online advertising campaign as a function of the independent variable ([0053, the intent marketplace may select from the bids on specific advertiser intent a bid placed on the one or more advertiser intents that align with the one or more send or present one or more advertisements of the recommended products to a client system or other electronic device (read on “second visualization”) associated with the user for presentation to the user (read on “a second visualization of past bids or bid adjustments ….. as a function of the independent variable), an intent map (read on “second visualization”) may be created using a variety of data sources, such as, for example, query logs, keyword portfolios, product catalogs, website content, existing taxonomies (such as WordNet, Cyc, Wikipedia, etc.), marketer expertise, historical performance data from marketing campaigns, other suitable data sources, or two or more such data sources (read on “a second visualization of past bids or bid adjustments….. as a function of the independent variable”).  As such, two intent maps created for the same search campaign using two different sets of data sources are unlikely to be identical.  Further, after an intent map is created, it can be refined as new data becomes available, such as, for example, additional queries collected in a query log, input from a newly hired marketer, campaign performance data, other suitable new data, or two or more such new data sources, (read on  “a second visualization of past bids or bid adjustments….. as a function of the independent variable”), 0055, the intent marketplace may include an intent graph (read on “second visualization”).  An intent graph is a list of all intent topics and user intents (read on “independent variable”, a function of independent variable”) represented in the intent marketplace.  The intent marketplace may maintain version control on the intent graph, with prior versions of the intent graph stored and the ability to roll back to prior versions of the intent graph.  The intent marketplace may provide a user interface or API that allows system 
(tf-idf).sub.i,j=tf.sub.i,j.times.idf.sub.i 

[0062, and where: [0063] (tf-idf).sub.i,j is the 
term-frequency-inverse-document-frequency for the term i in document j, [0064] 
tf.sub.i,j is the term frequency of term i in document j, (read on “a function of independent variable”),  0077, an intent map may be created using a variety of data sources, such as, for example, query logs, keyword portfolios, product catalogs, website content, existing taxonomies (such as WordNet, Cyc, Wikipedia, etc.), marketer expertise, historical performance data from marketing campaigns, other suitable data sources, or two or more such data sources.  As such, two intent maps created for the same search campaign using two different sets of data sources are unlikely to be identical.  Further, after an intent map is created, it can be refined as new data becomes available, such as, for example, additional queries collected in a query log, input from a 

To conclude, the claimed features, for example, first/second visualization performance data or metric, independent variable, as well as a function of the independent variable, are recited at a high level of generality.  Under broadest reasonable interpretation, Galas teaches “a tracking pixel”, “conversion pixel”, “intent graph”, “performance report with a particular line” read on (“first/second visualization performance data”).  Galas further discloses “query logs, keyword portfolios, product catalogs, website content, existing taxonomies, marketer expertise, historical performance data from marketing campaigns, other suitable data sources” in addition to pricing (read on “independent variable”), “the number of impression, the number of clicks, the click-through-rate, the cost-per-click, the number of conversions, the conversion rate, the cost-per-action basis/pricing model”, do read on “independent variable/a function of the independent variable”. Additionally, Galas further teaches [0066, n.sub.i,j is the number of times term i appears in document j,  (read on “independent variable”), 0060, In particular embodiments, the intent marketplace may generate a set of n-grams based at least in part on term-frequency-inverse-document-frequency (tf-idf).  The following is an example algorithm that an intent marketplace could use to calculate a tf-idf value for a particular website:  
(tf-idf).sub.i,j=tf.sub.i,j.times.idf.sub.i 


term-frequency-inverse-document-frequency for the term i in document j, [0064] 
tf.sub.i,j is the term frequency of term i in document j, (read on “a function of independent variable”),

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   


Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

It is noted that additional sections of Galas reference are now cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Galas’s additional teachings to support the rejection moots Applicant's argument with respect to claim 1, 8, and 15. 

With respect to dependent claims, Applicant argues that claim 2-7, 9-14, and 16-20, dependent from independent claim 1, 8, and 15 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-20 are not allowable over the recited arts of record.


This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications.

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-4 of 
accessing data indicating past performance of an online advertising campaign with respect to one or more online-advertising metrics, 
generating: a first visualization of the past performance of the online advertising campaign as a function of an independent variable; and 

receiving user input from a user specifying future bid adjustments for online advertisements in the online advertising campaign with respect to the past bids or bid adjustments as a function of the independent variable; and 
applying the user input to future bid adjustments for online advertisements in the online advertising campaign with respect to the past bids or bid adjustments as a function of the independent variable. 

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activities, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “receiving user input from a user specifying future bid adjustments for online advertisements in the online advertising campaign with respect to the past bids or bid adjustments as a function of the independent variable”; “applying the user input to future bid adjustments for online advertisements in the online advertising campaign with respect to the past bids or bid adjustments as a function of the independent variable”.

In addition, claim 1 steps 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the 

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., a computing device, to perform abstract steps 1-4 mentioned above. The additional element(s) in all of the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-4 using a generic computer component (i.e., a computing device). Other than reciting “by a computing device”, nothing in the claim element precludes the step from practically being performed in the mind. Thus, the computing device is not an essential element to actually change the ad creation or display functionality, and is simply used a tool to automate the mental tasks. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Applicant simply use a computer as a tool to implement the abstract ideas.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e. a computing device) to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g. a computing device) is/are recited at a high level of generality and/or are recited as performing generic computer display functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 
Applicant’s Specification (PGPub 2017/0293944, Fig. 7, [0042-0044]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to Fig. 7, [0042-0044], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

What Applicant is referring to, “providing one or more visualizations of the past performance of an online advertising campaign”, “providing the subscriber with insight how the system control/automate bid selection/adjustment impact the way changing the insights other than merely accessing data, generating pictures/graph of past bid, past metric/performance, receiving and applying user inputs for bid adjustment..  In other words, the instant claim is simply drafted in such a result-oriented way since the instant steps are merely managing and matching information.  It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. 

Additionally, accessing data, generating data, receiving data, applying data, and sending/transmitting/displaying data in online environment, are generic technique since it is generic environment that linked to existing internet to get/display data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a 

Thus, the claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Dependent claims 2-7 merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-7 are also non-statutory subject matter. 

Independent claims 8 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent product claim 8, and independent system claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  Further, the components (i.e. a computer-readable storage media, a processor, a memory) described in independent claims 8 and 15 add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or 

Dependent claims 9-14, and 16-20 are merely add further details of the abstract steps/elements recited in claims 8, and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-14 and 16-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or 
Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Galas et al. (hereinafter, Galas, US 2012/0059713).


by one or more computing devices, accessing data indicating past performance of an online advertising campaign with respect to one or more online-advertising metrics ([0071, 0046, 0047, 0052--0054]); 
by one or more computing devices, generating: a first visualization of the past performance of the online advertising campaign as a function of an independent variable (Examiner Note: Galas teaches [0032,  the visitor may then be directed to a confirmation page that contains a tracking pixel, which transmits back to a search engine that the submit has occurred.  The submitted information can then be used for pricing, such as, for example, if the ad is sold on a cost-per-action basis, or simply for tracking, reporting, or analytics purposes (read on “ a first visualization of the past performance of the online advertising campaign as a function of an independent variable“), 0052, If the line specifies a cost-per-action pricing model, the advertiser may display a conversion pixel on their website (read on “ a first visualization of the past performance of the online advertising campaign as a function of an independent variable“) to track when an action (such as, for example, a conversion) that triggers payment occurs, [0053, Cost-per-action based lines may be tracked using conversion pixels to track when the action specified in the line takes place so that an advertiser may be charged appropriately, (read on “ a first visualization of the past performance of the online advertising campaign as a function of an independent variable“), 0054, the intent marketplace may provide performance reports to advertisers or publishers, 
by one or more computing devices, receiving user input from a user specifying future bid adjustments for online advertisements in the online advertising campaign with respect to the past bids or bid adjustments as a function of the independent variable (Galas teaches [0077, input from a newly hired marketer, campaign performance data, other suitable new data, or two or more such new data sources]); and
by one or more computing devices, applying the user input to future bid adjustments for online advertisements in the online advertising campaign with respect to to the past bids or bid adjustments as a function of the independent variable (Galas teaches [0052, 0053, 0055, 0077]).


As per claim 2, 9, 16, Galas further discloses wherein: the method further comprises 
automatically indicating for the user, based on the past performance of the online advertising campaign with respect to the online-advertising metric, future bid adjustments for online advertisements in the online advertising campaign with respect to the past bids or bid adjustments as a function of the independent variable, (Examiner Note: Galas teaches [0079, 0085]); and the user input comprises a selection by the user of one or more of the future bid adjustments as indicated ([0088, These guided 

As per claim 3, 10, 17, Galas further discloses, wherein the independent variable comprises: time-of-day; time-of-week; time-of-month; or time-of-year ([0031, If the 
advertiser wishes to present its advertisements during a particular time period 
(e.g., on the weekends) only, the ad order may specify "presented on Saturdays 
and Sundays" as another one of its desired ad-space features, 0035, 0036, 0052, A cost-per-impression line may have a frequency cap associated with it, such that only a predetermined number of impressions is shown over a specified time for any given user or group of users]).

As per claim 4, 11, 18, Galas further discloses
wherein the one or more online-advertising metrics comprise: number of impressions; impression share; number of clicks; average cost per click; click-through rate; cost; average position; conversion value; conversion value divided by cost; conversion value per click; converted clicks; cost per conversion click; cost per acquisition; conversion rate; or number of conversions ([0050, 0052--0054]).



As per claim 6, 13, 20, Galas further discloses wherein the independent variable comprises a key- performance-indicator (KPI) cluster ([0050, 0052, If the line specifies a cost-per-action pricing model, the advertiser may display a conversion pixel on their website to track when an action (such as, for example, a conversion) that triggers payment occurs, 0053, As an example and not by way of limitation, the intent marketplace may match advertiser lines with available ad space based on the user intent of a visitor who will view that ad space, the user intents of the publisher's available ad space (based on the primary and secondary intents), the advertiser intents specified in the advertiser lines (including whether other intents or particular intents should be excluded), other suitable factors, or two or more such factors.  The intent marketplace must then order or rank matching advertiser lines, 0105, a ranking algorithm implemented by a search engine may use a machine-learned ranking formula, which the ranking algorithm may obtain automatically from a set of training data constructed from pairs of search queries and selected Uniform Resource Locators (URLs), where appropriate]).

As per claim 7, 14, Galas further discloses, wherein the independent variable comprises keywords in search queries ([0046--0048, 0053]).


                                                          Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681